 In the Matter of Mu-SWITCHCORPORATIONandUNITEDELECTRICAL,RADIO AND MACHINEWORKERSOFAMERICA, CIOCase No. 1-R-1734.Decided March.15, 1944Sugerman d Schneider,byMr. Edward Schneider,of Boston,Mass., for the Company.Mr. Leonard C. Lewin,of Boston, Mass., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of - Mu-Switch Corporation, Canton, Massachusetts,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John W. Cod-daire, Jr., Trial Examiner. Said hearing was held at Boston, Massa-chusetts, on February 18,1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is engaged in the manufacture of an electrical switchused in various types of aircraft.The annual value of rawmaterialsused by the Company exceeds $100,000, more than 50 percent of whichis brought to the plant from outside of Massachusetts, and the annual-value of its products exceeds $700,000, more than 50 percent of whichis shipped to points outside of Massachusetts.55 N LR. B., No. 95514 MU-SWITCH CORPORATION515We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.IT.TuE ORGANIZATION INVOLVEDUnited Electrical,Radio andMachineWorkers of America, affili-ated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of the Company.111.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of the Company's,employees until the Company has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.iv. THE APPROPRIATE UNITThe Union seeks a unit composed of all employees of the Company,including "working foreladies," but excludinexecutives, clerical, andyemployees.The Company takes no position as to the unit.The record does not clearly reveal the authority and powers of the"working foreladies."If they fall within our usual definition of asupervisory employee, they shall be excluded; if they do not fallwithin that definition, i bey are to be included.We find that all employees of the Company, excluding executives,clerical, and all supervisory employees with authority to hire, promote,,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the enI-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-I The Field Examiner reported that the Union submitted 78 authorization cards and thatthere areabout 150persons inthe alleged appropriate unit. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion herein, subject to the limitations and additions set forth in theDirection .2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mu-Switch Cor-poration, Canton,Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio and Machine Workers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining.2Part-time employees, whose inclusion the Union sought and the Company did notoppose, shall be eligible to participate in the election.